Citation Nr: 1511922	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-24 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left foot/ankle disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served in the United States Navy Reserve on active duty for training (ACDUTRA) from March 1986 to August 1986, on active duty from March 2003 to July 2003, with additional periods of ACDUTRA and inactive duty for training (INACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran claims that her left foot/ankle disability began and/or was aggravated during her service in the Navy Reserve.  A proper analysis of such claim requires accurate information regarding duty status when the alleged onset and/or aggravation occurred; i.e., proper consideration of whether or not such disability began and/or was aggravated during a specific period of active duty, ACDUTRA, or INACDUTRA is not possible without knowledge of the accurate dates of such periods of service.  The current record reflects that the Veteran served on ACDUTRA from March 1986 to August 1986 and on active duty from March 2003 to July 2003, and had additional unverified periods of ACDUTRA and INACDUTRA.  Her most recent DD Form 214 shows that she had 11 months and 25 days of total prior active service.  However, the two DD Form 214s in the record only show a total of 9 months and 27 days of active service.  Accordingly, a remand for exhaustive development to verify all her relevant periods of service is necessary.  

The record reflects that the Veteran has pes planus, arthritis of the left ankle and big toe, and calluses of the left foot.  Service treatment records show that she was seen for left foot pain, pes planus, arthritis of the left ankle, and calluses of the left foot.  As she has not been afforded a VA examination for her left foot/ankle disability (and in light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), a VA examination to secure a medical nexus opinion on the medical questions presented by this claim is necessary.  

The most recent records of the Veteran's VA treatment are from July 2012.  The record also shows that she has received private treatment for her left foot/ankle disability.  As any records of treatment she has received for her left foot/ankle disability may contain pertinent information (and VA treatment records are constructively of record), they must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment she has received for her left foot/ankle disability (i.e., those not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for her left foot/ankle disability since July 2012.  

2. The AOJ should ask the Veteran to identify each period of active duty (to include ACDUTRA/INACDUTRA) when she alleges a left foot disability was incurred or aggravated.  After she responds, the AOJ should arrange for exhaustive development to verify her duty status at such times (i.e., whether indeed she was on active duty, ACDUTRA, and INACDUTRA).  The AOJ should identify the beginning and terminal dates for each period of service in question.  

3. Thereafter, the AOJ must arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her left foot/ankle disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each left foot/ankle disability currently found.  Specifically, does the Veteran now have pes planus or arthritis of the left foot, or a left foot disability manifested by calluses?  

(b) Please identify the likely etiology for each left foot/ankle disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such was incurred or aggravated during the Veteran's active duty service or a confirmed period of ACDUTRA/INACDUTRA?  

The examiner should indicate when each left foot disability was first shown.  The examiner should also identify any evidence that supports that an underlying injury or disease was incurred or aggravated during active duty or ACDUTRA, or that an underlying injury was incurred or aggravated during INACDUTRA.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should arrange for any further development necessary, and then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

